ORDER
PER CURIAM.
Jamie Floyd Jackson (Defendant) appeals from his judgment of conviction by a jury of one count of first-degree murder, Section 571.020, RSMo 1994, and one count of armed criminal action, Section 571.015, RSMo 1994. Defendant was sentenced to life imprisonment without probation or parole for first-degree murder with a consecutive twenty-five year term for armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The *639judgment is affirmed in accordance with Rule 30.25(b).